Citation Nr: 1022896	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc 
disease. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from April 2007 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  In April 2007, the RO 
granted service connection for lumbosacral strain with 
degenerative disc disease, and assigned a 20 percent 
evaluation effective January 14, 2005.  In June 2008, the RO 
denied entitlement to a TDIU.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2010; the hearing 
transcript has been associated with the claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease results 
in limitation of motion of the thoracolumbar spine with 
objective evidence of pain on active motion.  The Veteran had 
45 to 65 degrees forward flexion with pain throughout range 
of motion and with increasing pain at 30 degrees.  The 
Veteran's service-connected lumbar spine disability does not 
result in unfavorable ankylosis of the entire thoracolumbar 
spine, and does not result in incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months.

2.  Service-connected degenerative disc disease is shown to 
result in left lower extremity radiculitis and/or sciatica.  
The Veteran had pain and tingling in the left lower 
extremity.  He had normal sensory and motor functioning, and 
diminished deep tendon reflexes bilaterally.  The Veteran was 
not diagnosed with radiculitis or sciatica of the right lower 
extremity.  


CONCLUSIONS OF LAW

1. The criteria for a 40 percent evaluation for lumbosacral 
strain with degenerative disc disease have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a Diagnostic Codes 5003, 5237, 5242, 5243 
(2009).

2. The criteria for a separate 10 percent evaluation based on 
neurological impairment of the left lower extremity as due to 
degenerative disc disease have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Codes 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a November 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his initial claim for 
service connection, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

A September 2009 letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in September 2009.  The RO readjudicated the 
case in a December 2009 supplemental statement of the case 
(SSOC).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case 
(SOC) or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, Social Security Administration (SSA) 
records, VA examinations, private evaluations, lay 
statements, and a Board hearing transcript have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
April 2005, April 2007, May 2008, and January 2009.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
as collectively they are predicated on a review of the claims 
folder and medical records contained therein or accurate 
description of the historical information contained therein; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; address 
relevant neurological findings; and contain a discussion of 
the effects of the Veteran's service-connected disability on 
the Veteran's occupational and daily activities.  The Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that April 2005, April 2007, May 2008 VA 
examinations did not clearly address the rating criteria as 
it pertains to incapacitating episodes due to intervertebral 
disc syndrome.  However, because incapacitating episodes due 
to intervertebral disc syndrome were addressed at the time of 
a January 2009 VA examination, the Board finds that the 
evidence of record is adequate for rating purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board finds that the medical 
evidence of record, cumulatively, is sufficient to decide the 
Veteran's claim.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2009).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2009).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The schedular criteria for the rating of spine disabilities 
evaluates both lumbosacral strain and degenerative arthritis 
of the spine based on limitation of motion under the General 
Rating Formula for Disease and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2009); See 
also Diagnostic Code 5003 (2009).  Under the General Formula, 
a 20 percent evaluation is warranted where disability results 
in forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  Id.  A 
higher 40 percent evaluation is assigned for forward flexion 
of the thoracolumbar spine at 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent evaluation is assigned for unfavorable ankylosis 
of the entire thoracolumbar spine. Id.  A 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine 
also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 
higher 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

The Veteran was afforded VA examinations in April 2005, April 
2007, May 2008, and January 2009.   The claims file was not 
available for review during the Veteran's January 2009 VA 
examination; however, the Veteran's reported history was 
discussed.  The claims file was available for review during 
all other VA examinations.

During an April 2005 VA examination, the VA examiner noted 
that the Veteran last worked in October 2004.  He previously 
worked in maintenance, but it was difficult for him 
physically, so he quit.  A physical examination was 
completed.  The Veteran had 70 degrees flexion in the lumbar 
spine with pain increasing after 30 degrees.  The Veteran had 
20 degrees extension, 20 degrees left and right lateral 
bending, and 20 degrees left and right rotation.  There was 
weakened motion against strong resistance in the lumbar 
spine.  Additionally, the Veteran lost 5 degrees range of 
motion after repetitive movement.  The Veteran had sciatica 
at 30 degrees.  There was pain in the lumbar spine with 
straight-leg raising at 30 degrees.  

A February 2007 private medical evaluation submitted by the 
Veteran included a discussion of the Veteran's medical 
history.  A physical examination shows that the Veteran 
walked with normal stance and gait.  The Veteran had 45 
degrees flexion and 10 degrees extension in the lumbar spine.  
The Veteran had 10 degrees left and right lateral bending 
with pain at the extremes of motion.  Examination of the 
lower extremities shows that knee and ankle jerks were normal 
bilaterally.  The Veteran had good strength of the extensor 
hallicus longus tendons and dorsiflexors of the ankle.  X-
rays and MRI were reviewed.  The Veteran was diagnosed with 
an old compression fracture of T-12 with subsequent disc 
degeneration at the level above and below the fracture site.  

An April 2007 VA examination shows that the Veteran was not 
employed.  He reported lower back pain which radiated into 
the left sacroiliac joint and left lower extremity.  
Occasionally, the Veteran had tingling in the left lower 
extremity.   Left lower leg pain increased with bending.  The 
Veteran had flare-ups of lower back pain with lifting, 
bending, and doing repetitive motion in the lumbosacral 
spine.  The Veteran's gait was with a mild limp in the left 
leg due to radiation of low back pain to the left sacroiliac 
joint and left lower extremity.  Examination of the 
thoracolumbar spine revealed pain on palpation of L1, L2, and 
L3 with painful and limited range of motion.  The Veteran had 
70 degrees flexion and 10 degrees extension.  He had 30 
degrees left and right lateral bending and 30 degrees left 
and right rotation.  There was no spasm of the paravertebral 
muscles.  During repetitive motion of the lumbosacral spine, 
the Veteran had increased pain, easy fatigability, lack of 
endurance, and decreased flexion and extension with loss of 5 
more degrees.  An MRI and x-ray of the lumbosacral spine were 
reviewed.  The Veteran was diagnosed with degenerative disc 
disease of the lumbosacral spine with radiculitis to the 
left.  The VA examiner stated that radiculitis in the left 
lower extremity was related to the Veteran's degenerative 
disc disease. 

An April 2007 examination of the peripheral nerves shows that 
the Veteran complained of radiating of lower back pain into 
the left lower extremity with tingling.  The Veteran had no 
complaints of weakness in the left lower extremity.  He had 
preserved muscle strength.  There was no impairment of motor 
function,  sensory function, or fine motor control.  There 
was no paralysis.  Deep tendon reflexes were somewhat 
diminished and equal bilaterally.  The Veteran had normal 
skin sensitivity to a pinprick test.  

A June 2007 VA functional assessment completed in conjunction 
with the Veteran's physical therapy consultation shows that 
the Veteran's spinal mobility was limited by pain.  
Ambulation and activities of daily living were described as 
modified independent.  The Veteran was unable to perform 
activities that involved squatting or bending.  The 
functional assessment shows that in an eight hour work day, 
the Veteran would be able to stand, sit, or walk for zero 
hours.  In an eight hour day, the Veteran would not be able 
to safely bend, stoop, squat, crawl, climb stairs, reach, 
kneel, balance, push, or pull.  The Veteran could 
occasionally carry 10 pounds at waist level.  He could 
occasionally (1-33% of the time) use his feet for repetitive 
movements.  He could occasionally (1-33% of the time) use his 
hands for repetitive action.  He could occasionally (1-33% of 
the time) use his head and neck in a static position with 
frequent flexing and frequent rotating. 

During a May 2008 VA examination, the Veteran reported that 
he was never pain free and he reported that his pain had 
significantly worsened in the last three to four years.  The 
Veteran's back pain was exacerbated by prolonged standing or 
walking.  The Veteran also reported falling due to back pain.  
He reported that his legs gave out and he felt like there was 
no strength in the legs.  He reported that this pain was also 
accompanied by a tingling sensation in the left leg.  The 
Veteran wore a back brace and used a cane to walk.  A 
physical examination shows that the Veteran had no deformity 
in the thoracolumbar spine.  He had muscle spasm in the low 
back and had difficulty moving from one position to another, 
such as going from sitting to standing, or standing to 
sitting.  The Veteran was very slow in movement because of 
pain and spasm during examination.  There was tenderness 
present on palpation at T12, L1, L2, and L3.  All of the 
movements of the spine were slow and painful.  The Veteran 
had 45 degrees flexion and 10 degrees extension.  The Veteran 
had 30 degrees left and right lateral flexion and 20 degrees 
left and right lateral rotation.  The VA examiner again noted 
that all movements were very painful with more pain on the 
extreme of these movements.  The Veteran moved very slowly 
and was apprehensive of falling while walking.  There was a 
mild limp because of this apprehension of pain in the back.  
On neurologic examination, bilateral reflexes were normally 
present.  There was no muscle atrophy, and touch and pinprick 
sensation were intact in the lower extremities as well as in 
the sacral areas.  The Veteran was diagnosed with a 
degenerative condition of the thoracolumbar spine, which was 
attributed to service.  The VA examiner stated that due to 
pain and spasm in the back, the Veteran's work capacity was 
pretty much limited, and he was disabled because of this 
chronic back condition.  

During a January 2009 VA examination, the Veteran reported 
chronic pain in the lower back with flare-ups of lower back 
pain with bending, lifting, or sitting for a prolonged period 
of time.  The Veteran was wearing a lumbar support.  Low back 
pain radiated into the left lower extremity with tingling. 
There were no complaints of numbness.  The Veteran's 
activities of daily living were affected by his lower back 
condition.  The Veteran was not able to lift, bend, or walk 
longer distances due to flare-ups of pain.  The VA examiner 
stated that during the last 12 months, the Veteran did not 
have any incapacitating episodes or hospital admissions 
related to his lower back condition.  On examination of the 
thoracolumbar spine, the Veteran had pain to palpation of L1 
to L3 with painful limited range of motion.  The Veteran had 
65 degrees forward flexion, 10 degrees extension, 25 degrees 
left and right lateral bending, and 30 degrees left and right 
rotation.  There was no spasm of the paravertebral muscles on 
examination.  After repetitive motion in the thoracolumbar 
spine, the Veteran had increased, pain, easy fatigability, 
lack of endurance, and decrease of flexion and extension by 5 
degrees more.  The Veteran's lower back pain radiated to the 
left lower extremities.  A neurological examination shows 
that deep tendon reflexes were slightly diminished and equal 
bilaterally.  Straight-leg raise was negative from a sitting 
position and slightly diminished on the left from a lying 
position.  The Veteran had normal skin sensitivity.  The 
Veteran was able to tiptoe and stand on his heels.  The 
Veteran's gait was with a mild limp on the left leg due to 
radiation of lower back pain into the left lower extremity.  
The Veteran was diagnosed with chronic lumbosacral strain, 
degenerative disc disease and spondylosis of the lumbar 
spine, and left radiculitis. 

VA treatment records dated from 2008 to 2009 show that the 
Veteran had difficulty with ambulation and instability.  He 
wore a soft brace on his back at all times.  He was issued a 
rolling walker with a seat, a bed transfer rail, a hospital 
bed, and a reacher.  Private vocational assessments dated in 
August 2008 and September 2008 show that the Veteran was not 
able to work due to his back disability. 

December 2006 lay statements from the Veteran, his mother, 
girlfriend, and friends show that the Veteran was frequently 
confined to bed for two or three days at time due to back 
pain.  The Veteran had received emergency room treatment due 
to back pain in the past.  He could not perform heavy 
lifting, and could not remain too long in any one position 
without discomfort.  The Veteran reported the onset of pain 
with brushing his teeth, washing his face, washing a couple 
of dishes, standing for 20 minutes, or sitting for 20 
minutes.  The Veteran had difficulty getting out of a chair 
or out of bed, and with stairs.  He reported that he was 
never without pain.  
During the Veteran's March 2010 Board hearing, he reported 
having problems with balance, and with falls.  He stated that 
he was fired from previous jobs due to frequent absences 
because of his back.  At the time of the examination, the 
Veteran reported that he had to lie down 60 percent of the 
day, and indicated that he also used a recliner with a 
footstool when he was not lying down.  The Veteran reported 
the use of assistive devices such as a bed rail, seated 
walker, a reacher, and hospital bed.   He reported symptoms 
of numbness, tingling, and stiffness in the left leg.  

The schedular criteria for the rating of spine disabilities 
evaluates degenerative arthritis based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, and 5243 (2009).  The Veteran is currently 
in receipt of a 20 percent evaluation for his service-
connected spine disability.   A higher 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine at 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

Medical evidence shows that the Veteran has between 45 to 65 
degrees flexion in the lumbar spine.  However, the Veteran 
had objective evidence of pain with the entire range of 
motion during all of his VA examinations, and an April 2005 
VA examiner noted increasing pain after 30 degrees.  VA 
examinations also reflect increased pain, easy fatigability, 
and lack of endurance during repetitive motion in the 
lumbosacral spine.  Under Diagnostic Codes 5237 and 5242, a 
40 percent evaluation may be assigned where forward flexion 
of the thoracolumbar spine is at 30 degrees or less.  The 
Board finds, based on the Veteran's limitation of flexion in 
the thoracolumbar spine, with consideration of the Veteran's 
functional loss due to flare-ups of pain, fatigability, pain 
on movement, that the Veteran's disability more closely 
approximates a 40 percent rating under Diagnostic Code 5237 
and 5242.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).   The Board finds, 
therefore that an increased 40 percent evaluation is 
warranted based on limitation of motion of the thoracolumbar 
spine with consideration of functional loss due to pain.  

The Board finds that an evaluation in excess of 40 percent is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2009).  In the present case, the Veteran's back 
disability is not shown to result in unfavorable ankylosis of 
the entire thoracolumbar spine to warrant a higher 50 percent 
evaluation even with consideration for functional loss due to 
pain.  Id.  The Veteran's entire thoracolumbar spine was not 
shown to be fixed in flexion or extension during range of 
motion testing at the time of April 2005, April 2007, May 
2008, and January 2009 VA examinations, and he does not have 
symptomatology as described for unfavorable ankylosis under 
Note (5) of The General Formula for Diseases and Injuries of 
the Spine.  Even with consideration of the Veteran's 
functional loss, the Veteran's disability picture does not 
resemble the criteria described for a higher 50 percent 
rating under Diagnostic Codes 5237 and 5242.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine allows for separate evaluations for 
chronic orthopedic and neurologic manifestations.  See 38 
C.F.R. § 4.71a Note (1).  As the Board will discuss below, a 
separate 10 percent evaluation is warranted under Diagnostic 
Code 8620 for left lower extremity neurological 
manifestations secondary to his service-connected 
degenerative disc disease.  As discussed in greater detail 
below, that medical evidence indicates that the Veteran has 
radiculitis and sciatica in the left lower extremity.  Thus, 
a separate evaluation is warranted for neurological 
manifestations in the left lower extremity.  See 38 C.F.R. § 
4.124a, 8520, 8620, and 8720 (2009).  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5243 which contemplates 
ratings for intervertebral disc syndrome based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  The Veteran is not shown to warrant a 
higher evaluation under Diagnostic Code 5243 for 
intervertebral disc syndrome.  The Board has considered 
whether the Veteran's service-connected back disability has 
resulted in incapacitating episodes and the duration of any 
such episodes as described under Diagnostic Code 5243.  In a 
December 2006 lay statement, the Veteran's girlfriend noted 
that the Veteran was frequently confined to bed for two or 
three days at time due to back pain.  However, the record 
does not indicate that these periods of bed rest are 
analogous to an incapacitating episode as described under 
Note 1 to Diagnostic Code 5243, which requires bed rest 
prescribed by a physician and treatment by a physician.  
Further, the exact frequency of these episodes is unclear.  
Objective evidence of record shows that the Veteran did not 
have incapacitating episodes requiring bed rest prescribed by 
a physician.  The Veteran's most recent January 2009 VA 
examination shows that the Veteran did not have any 
incapacitating episodes or hospital admissions related to his 
lower back condition over the last 12 month period.  Because 
the Veteran is not shown to have incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months which required bed rest prescribed by a physician 
and treatment by a physician, the Board finds that a higher 
evaluation is not available under Diagnostic Code 5243.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).   

2.  Lower Extremity Radiculopathy/Sciatica
 
Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve.  38 
C.F.R. § 4.124a.  Neuritis and neuralgia are rated as 
incomplete paralysis.  Disability ratings of 10, 20, and 40 
are warranted, respectively, for mild, moderate, moderately 
severe incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2009).  A disability rating 
of 60 percent is warranted for severe incomplete paralysis 
with marked muscle atrophy.  Id.  An 80 percent rating is 
warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a. When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

VA treatment records and VA examinations show that the 
Veteran has complained of radicular pain and/or tingling in 
the left leg.  The medical evidence of record does not 
reflect any specific complaints which relate to radicular 
pain in the right leg during the appeal period despite the RO 
inclusion of sciatica of the right lower extremity as a 
disability considered in a prior grant of nonservice-
connected pension.  See May 2005 rating decision.  The basis 
of the inclusion of that disability for pension rating 
purposes is not clear from the record, and in any event, that 
disability is not objectively shown during the relevant 
period under consideration.  The Veteran was diagnosed with 
sciatica in the left lower extremity at the time his April 
2005 examination.  The Veteran's more recent VA examinations 
reflect a diagnosis of radiculitis in the left lower 
extremity secondary to his degenerative disc disease.  The 
Board finds, therefore, that a separate 10 percent evaluation 
is warranted under Diagnostic Code 8620 for neurological 
impairment of the left lower extremity, shown in the medical 
record as radicular pain or sciatica, secondary to 
lumbosacral strain with degenerative disc disease. 

The Board finds that an evaluation in excess 10 percent is 
not warranted for neurological symptoms in the left lower 
extremity.  Medical evidence of record shows that the 
Veterans left radiculitis results in pain and tingling, with 
somewhat diminished deep tendon reflexes.  Examination of the 
peripheral nerves completed in April 2008, May 2008, and 
January 2009 show that the Veteran complained of pain 
radiating to the left lower extremity with tingling.  There 
was no muscle atrophy.  The Veteran had preserved muscle 
strength.  There was no impairment of motor and sensory 
function.  Touch and pinprick sensation were intact in the 
lower extremities as well as in the sacral areas.  There was 
no paralysis.  Deep tendon reflexes were somewhat diminished 
during April 2008 and January 2009 VA examinations, but were 
noted to be normal during the May 2008 VA examination.  In 
the present case, the Board finds that the Veteran's 
neurological symptoms are shown to be largely sensory.  His 
neurological symptoms, characterized by pain and tingling in 
the left lower extremity with somewhat diminished reflexes, 
are not shown to be moderate in degree as described for a 
higher 20 percent rating.  See 38 C.F.R. § 4.124a Diagnostic 
Code 8620.  Thus, the Board finds that an evaluation in 
excess of 10 percent for neurological impairment of the left 
lower extremity is not warranted.  

The Board notes that Veteran has not been diagnosed with 
radiculitis or sciatica in the right lower extremity.  VA 
examinations dated from 2005 to 2009 do not reflect any 
complaints specific to the right lower extremity.  The 
Veteran has been consistently diagnosed with left 
radiculitis.  The Veteran complained of some tingling in the 
right lower extremity at the time of his January 2010 Board 
hearing.  The Board finds however, that the Veteran is not 
shown to have a neurological impairment of the right lower 
extremity which is analogous to mild neuritis, neuralgia, or 
incomplete paralysis of the sciatic nerve to warrant a 
compensable evaluation under Diagnostic Codes 8520, 8620, and 
8720.  

3.  Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine disability with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
The Board notes that evidence of record indicates that the 
Veteran is unemployable due to his service-connected lumbar 
spine disability.  In that regard, the Veteran's claim for a 
TDIU has been remanded for extraschedular consideration.  
However, there is nothing in the record to indicate that 
manifestations of the Veteran's service-connected disability 
are not adequately is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this issue for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

What the evidence in this case does not show is that 
manifestations of the Veteran's service-connected disability 
have resulted in unusual disability or impairment that have 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  The 
Veteran's limitation of motion, functional loss due to pain, 
and neurological manifestations of his disability have been 
adequately  addressed by the schedular criteria.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) for an 
increased rating is not warranted in this case.

C.  Conclusion

The Board concludes that the evidence supports a 40 percent 
rating for lumbosacral strain with degenerative disc disease.  
The Board concludes that the evidence supports a separate 10 
percent rating for neurological impairment of the left lower 
extremity as due to degenerative disc disease.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

A 40 percent rating, but no more, is granted for lumbosacral 
strain with degenerative disc disease, subject to the law and 
regulations governing the payment of monetary benefits. 

A separate 10 percent rating, but no more, is granted for 
neurological impairment of the left lower extremity as due to 
lumbosacral strain with degenerative disc disease, subject to 
the law and regulations governing the payment of monetary 
benefits. 


REMAND

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability. 38 C.F.R. § 4.16(a) (2009).  

The Veteran's combined service-connected disabilities 
although resulting from a common etiology are not rated at 60 
percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  Therefore, the Veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.

Because the Veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that the Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The issue of entitlement to a TDIU based on the provisions of 
38 C.F.R. § 3.321(b)(1) has been reasonably raised by the 
record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A May 2008 VA examiner stated that due to his back pain and 
spasm, the Veteran's work capacity was pretty much limited, 
and he was disabled because of this chronic back condition.  
Two different vocational expert opinions show that the 
Veteran is currently unemployable due to his service-
connected back disability.  

The Veteran's disability may present an exceptional or 
unusual disability picture, if his symptoms result in marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities or frequent periods of 
hospitalization are shown to render impractical the 
application of the regular schedular standards.  Therefore, 
the case is remanded to the RO for referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

The RO should refer the Veterans claim for 
a TDIU to the Chief Benefits Director of 
VA's Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  If the 
determination remains adverse to the 
Veteran, the Veteran should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The Veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


